Case 1:17-cv-00152-MPT Document 93-1 Filed 01/22/21 Page 1 of 5 PageID #: 2159




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

In re DaVITA INC. STOCKHOLDER                  )
DERIVATIVE LITIGATION                          )
                                               )
                                               )
                                                   Civil Action No. 1:17-cv-00152-MPT
This Document Relates To:                      )
                                               )
       ALL ACTIONS.                            )
                                               )

                 [PROPOSED] ORDER APPROVING DERIVATIVE
            SETTLEMENT AND ORDER OF DISMISSAL WITH PREJUDICE

       This matter came before the Court for hearing pursuant to the Order of this Court, dated

November 6, 2020 (“Order”), on Plaintiffs’ motion for approval of the settlement (“Settlement”)

set forth in the Stipulation of Settlement, dated October 23, 2020 (the “Stipulation”). Due and

adequate notice having been given of the Settlement as required in said Order, and the Court having

considered all papers filed and proceedings had herein, and otherwise being fully informed in the

premises and good cause appearing therefore, IT IS HEREBY ORDERED, ADJUDGED AND

DECREED that:

       1.      This Final Approval Order incorporates by reference the definitions in the

Stipulation, and all capitalized terms used herein shall have the same meanings as set forth in the

Stipulation (in addition to those capitalized terms defined herein).

       2.      This Court has jurisdiction over the subject matter of the Action, including all

matters necessary to effectuate the Settlement, and over all parties to the Action, including, but not

limited to, the Plaintiffs, DaVita, Inc. (“DaVita”), DaVita stockholders, and the Settling

Defendants.

       3.      The Court finds that the notice provided to DaVita stockholders was the best notice

practicable under the circumstances of these proceedings and of the matters set forth therein,
Case 1:17-cv-00152-MPT Document 93-1 Filed 01/22/21 Page 2 of 5 PageID #: 2160




including the Settlement set forth in the Stipulation, to all Persons entitled to such notice. The

notice fully satisfied the requirements of Federal Rule of Civil Procedure 23.1 and the requirements

of due process.

        4.      The Action and all claims contained therein, as well as all of the Released Claims,

are dismissed with prejudice. As among Plaintiffs, the Settling Defendants and DaVita, the parties

are to bear their own costs, except as otherwise provided in the Stipulation.

        5.      The Court finds that the terms of the Stipulation and Settlement are fair, reasonable

and adequate as to each of the Settling Parties, and hereby finally approves the Stipulation and

Settlement in all respects, and orders the Settling Parties to perform its terms to the extent the

Settling Parties have not already done so.

        6.      Upon the Effective Date, DaVita, DaVita stockholders and the Plaintiffs (acting on

their own behalf and derivatively on behalf of DaVita) shall be deemed to have, and by operation

of this Final Approval Order and the Judgment shall have, fully, finally, and forever compromised,

settled, released, resolved, relinquished, waived and discharged and dismissed with prejudice the

Released Claims against the Released Persons and any and all causes of action or claims (including

Unknown Claims) that have or could have been asserted in the Action by Plaintiffs, DaVita or any

DaVita stockholder derivatively on behalf of DaVita against the Settling Defendants or the

Released Persons, based on the Settling Defendants’ acts and/or omissions in connection with,

arising out of, or relating to, the facts, transactions, events, matters, occurrences, acts, disclosures,

statements, omissions or failures to act at issue in this Action through and including the date of

execution of the Stipulation and including claims arising out of, relating to, or in connection with

the defense, settlement, or resolution of the Action. Nothing herein shall in any way impair or

restrict the rights of any Settling Party to enforce the terms of the Stipulation.



                                                   2
Case 1:17-cv-00152-MPT Document 93-1 Filed 01/22/21 Page 3 of 5 PageID #: 2161




       7.      Upon the Effective Date, Plaintiffs (acting on their own behalf and derivatively on

behalf of DaVita and its stockholders), DaVita, and any Person acting on behalf of DaVita, shall

be forever barred and enjoined from commencing, instituting or prosecuting any of the Released

Claims against any of the Released Persons or any action or other proceeding against any of the

Released Persons arising out of, relating to, or in connection with the Released Claims, the Action,

or the filing, prosecution, defense, settlement, or resolution of the Action. Nothing herein shall in

any way impair or restrict the rights of any Settling Party to enforce the terms of the Stipulation.

       8.      Upon the Effective Date, each of the Released Persons and the Related Parties shall

be deemed to have, and by operation of this Final Approval Order and the Judgment shall have,

fully, finally, and forever released, relinquished and discharged each and all of the Plaintiffs and

Plaintiffs’ Counsel and all DaVita stockholders (solely in their capacity as DaVita stockholders)

from all claims (including Unknown Claims) arising out of, relating to, or in connection with the

institution, prosecution, assertion, settlement or resolution of the Action or the Released Claims.

Nothing herein shall in any way impair or restrict the rights of any Settling Party to enforce the

terms of the Stipulation.

       9.      The Court hereby approves the Fee and Expense Amount in accordance with the

Stipulation and finds that such fee is fair and reasonable.

       10.     Neither the Stipulation nor the Settlement, including the Exhibits attached thereto,

nor any act performed or document executed pursuant to or in furtherance of the Stipulation or the

Settlement: (a) is or may be deemed to be or may be offered, attempt to be offered or used in any

way as a concession, admission, or evidence of the validity of any Released Claims or any fault,

wrongdoing or liability of the Released Persons or DaVita; or (b) is or may be deemed to be or

may be used as a presumption, admission, or evidence of any liability, fault or omission of any of



                                                  3
Case 1:17-cv-00152-MPT Document 93-1 Filed 01/22/21 Page 4 of 5 PageID #: 2162




the Released Persons or DaVita in any civil, criminal or administrative or other proceeding in any

court, administrative agency, tribunal or other forum. Neither the Stipulation nor the Settlement,

nor any act performed or document executed pursuant to or in furtherance of the Stipulation or the

Settlement, shall be admissible in any proceeding for any purpose, except to enforce the terms of

the Settlement and Stipulation, and except that the Released Persons may file or use the Stipulation,

the Final Approval Order and/or the Judgment in any action that may be brought against them in

order to support a defense or counterclaim based on principles of res judicata, collateral estoppel,

full faith and credit, release, standing, judgment bar or reduction or any other theory of claim

preclusion or issue preclusion or similar defense or counterclaim.

         11.   During the course of the Action, the parties and their respective counsel at all times

complied with the requirements of Federal Rule of Civil Procedure 11, any applicable Delaware

law and all other similar laws.

         12.   Without affecting the finality of this Final Approval Order and the Judgment in any

way, this Court hereby retains continuing jurisdiction over the Action and the parties to the

Stipulation to enter any further orders as may be necessary to effectuate, implement and enforce

the Stipulation and the Settlement provided for therein and the provisions of this Final Approval

Order.

         13.   This Final Approval Order and the Judgment is a final and appealable resolution in

the Action as to all claims and the Court directs immediate entry of the Judgment forthwith by the

Clerk in accordance with Rule 58, Federal Rules of Civil Procedure, dismissing the Action with

prejudice.




                                                 4
Case 1:17-cv-00152-MPT Document 93-1 Filed 01/22/21 Page 5 of 5 PageID #: 2163




      IT IS SO ORDERED.



DATED: ________________       __________________________________________
                              THE HONORABLE MARY PAT THYNGE
                              CHIEF UNITED STATES MAGISTRATE JUDGE




                                      5
